DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps for calculating a plurality of active pixels corresponding to a location of interaction of the shaped X-ray beam on the object, and the steps for calculating a time duration, at each of the plurality of active pixels, for which the shaped X-ray beam is present over each of the plurality of active pixels. Also, it is not certain where the active pixels are physically located.  Also, it is not certain what role(s), if any, the gyroscope and accelerometer have in determining the location of interaction of the shaped X-ray beam on the object and/or the time duration.  The metes and bounds of the claim are indeterminable.
Claim 7 recites the limitation "second data" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior “first data” received by the processor.
Claim 8 recites the limitation "an updated first data" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there is no prior "first data", and it is also not clear how the "first data" is obtained.
Claims 2-13 are rejected by virtue of their dependency on claim 1.
Claims 15-20 are rejected by virtue of their dependency on clam 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 9, 12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 15-16 of U.S. Patent No. 10,901,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent claims all of the elements claimed in claims 1 and 14 of the instant application, except for an acquisition system in communication with a display.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to claim an acquisition system in communication with a display, to enable the generated image to be displayed.  Also, it is obvious that “a first sensor positioned within the housing and configured to determine a direction of the shaped X-ray beam” as claimed in the patent corresponds to “a gyroscope” as claimed in the instant application; and “a second sensor positioned within the housing and configured to determine a movement of the shaped X-ray beam” as claimed in the patent corresponds to “an accelerometer” as claimed in the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,168,445 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the patent claim all of the elements claimed in claims 1-20 of the instant application, in addition to “…a plurality of detectors for generating scan data embodied in an image comprising pixels”; “receiving, at the processor, data generated from the gyroscope and data generated from the accelerometer, wherein the data generated from the gyroscope and the data generated by the accelerometer are indicative of a movement of the shaped X-ray beam being projected on the object”; and “generating, using the processor, data corresponding to a location of interaction of the shaped X-ray beam on the object based on the data generated from the gyroscope and data generated from the accelerometer”.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



May 5, 2022